                                                                              Case 2:17-cv-00562-MMD-DJA Document 98 Filed 07/29/20 Page 1 of 2



                                                                            TREVOR J. HATFIELD, ESQ
                                                                          1 Nevada Bar No. 7373
                                                                          2 HATFIELD & ASSOCIATES, LTD.
                                                                            703 S. Eighth Street
                                                                          3 Las Vegas, Nevada 89101
                                                                            Telephone: (702) 388-4469
                                                                          4 Facsimile: (702) 386-9825
                                                                            Email: thatfield@hatfieldlawassociates.com
                                                                          5
                                                                            Attorney for Plaintiff In conjunction with Legal Aid Center of
                                                                          6 Southern  Nevada Pro Bono Project

                                                                          7                               UNITED STATES DISTRICT COURT
                                                                          8                                     DISTRICT OF NEVADA
                                                                          9                                                    CASE NO: 2:17-cv-00562-MMD-DJA
                                                                               LUIS CERVANTES,
                                                                         10
                                                                                             Plaintiff,                        STIPULATION AND ORDER TO EXTEND
                                                                         11
HATFIELD & ASSOCIATES, LTD.




                                                                                                                               TIME FOR PLAINTIFF TO RESPOND TO
                              703 8th Street * Las Vegas, Nevada 89101




                                                                                      vs.                                         DEFENDANT ALLAN KIRKWOOD,
                                                                         12
                                                                                                                                  D.D.S.’S MOTION FOR SUMMARY
                                      Telephone (702) 388-4469




                                                                         13                                                                   JUDGMENT
                                                                               EDDIE SCOTT, et al.,
                                                                                                                                            (Fourth Request)
                                                                         14
                                                                                             Defendants.
                                                                         15
                                                                                     COMES NOW, Plaintiff Luis Cervantes (“Plaintiff”), by and through his counsel, the law
                                                                         16
                                                                              firm of Hatfield & Associates, Ltd., appearing pro bono publico, and Defendant Allan
                                                                         17
                                                                         18 Kirkwood, D.D.S. (“Defendant Kirkwood”) by and through his counsel, the law firm of Lewis
                                                                         19 Brisbois Bisgaard & Smith, LLP, hereby stipulate and agree to extend the time for Plaintiff to
                                                                         20 Respond to Defendant Allan Kirkwood, DDS’s Motion for Summary Judgment (ECF #81). This
                                                                         21
                                                                            request is submitted pursuant to LR IA 6-1, 6-2 and LR II 7-1 and 26-4 and is the party’s fourth
                                                                         22
                                                                            request for an extension of time for Plaintiff to respond to Defendant’s Motion for Summary
                                                                         23
                                                                         24 Judgment.
                                                                         25          Good cause exists for this extension, as the current coronavirus/COVID-19 pandemic has
                                                                         26 caused, and continues to cause, disruption to the practices of counsel involved in this case. In
                                                                         27
                                                                            addition, Plaintiff is incarcerated in Ely State Prison and Plaintiff’s Counsel has had difficulty
                                                                         28
                                                                            communicating with him to formulate an opposition to Defendant’s Motion for Summary Judgment.
                                                                              Case 2:17-cv-00562-MMD-DJA Document 98 Filed 07/29/20 Page 2 of 2



                                                                              In an attempt to resolve the matter, Plaintiff forwarded his settlement demand to Defendant’s
                                                                          1
                                                                          2 Counsel on July 22, 2020, and Defendant’s counsel hopes to have a response from Defendant by July
                                                                          3 29, 2020. In light of the prior extensions, Defendant’s Counsel believes an extension to August
                                                                          4 4, 2020 will be acceptable to Defendant.
                                                                          5
                                                                                     Accordingly, Plaintiff shall have up to and including August 4, 2020, to respond to
                                                                          6
                                                                              Defendant Allan Kirkwood, DDS’s Motion for Summary Judgment (ECF #81).
                                                                          7
                                                                                         th
                                                                                                                             Dated this 28th day of July, 2020
                                                                          8 Dated this 28 day of July, 2020
                                                                          9 HATFIELD & ASSOCIATES                            LEWIS BRISBOIS BISGAARD & SMITH,
                                                                                                                             LLP
                                                                         10          /s/ Trevor J. Hatfield                         /s/ Katherine J. Gordon
                                                                              By:                                            By:                    _________________
                                                                         11
HATFIELD & ASSOCIATES, LTD.




                                                                               Trevor J. Hatfield, Esq. (SBN 7373)
                              703 8th Street * Las Vegas, Nevada 89101




                                                                               703 S. Eighth Street                           S. Brent Vogel, Esq. (SBN 6858)
                                                                         12    Las Vegas, Nevada 89101                        Katherine J. Gordon, Esq. (SBN 5813)
                                                                                                                              6385 S. Rainbow Boulevard, Suite 600
                                      Telephone (702) 388-4469




                                                                               Tel: (702) 388-4469
                                                                         13    Email: thatfield@hatfieldlawassociates.com     Las Vegas, Nevada 89118
                                                                               Attorney for Plaintiff In conjunction with     Tel.: (702) 893-3383
                                                                         14    Legal Aid Center of Southern Nevada Pro        Email: Brent.Vogel@lewisbrisbois.com
                                                                               Bono Project
                                                                         15                                                   Email: Katherine.Gordon@lewisbrisbois.com
                                                                                                                              Attorneys for Defendant Allan Kirkwood, DDS
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                                                                         ORDER
                                                                         22
                                                                         23
                                                                              IT IS SO ORDERED:
                                                                         24
                                                                                                                         UNITED STATES DISTRICT JUDGE
                                                                         25                                              Dated: July 29, 2020
                                                                         26
                                                                         27
                                                                         28



                                                                                                                       -2-
